Citation Nr: 1639397	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This issue was previously remanded by the Board for additional development in June 2014.  There has been substantive compliance with the remand directives.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

In making all determinations, the Board must fully consider the lay evidence of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Lay evidence may be sufficient to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis

The Veteran contends that his currently diagnosed bilateral sensorineural hearing loss is due to service.  Specifically, he asserts that he experienced acoustic trauma while serving with the third armored division in Germany while in service.  In a December 2012 statement, the Veteran described an incident in January or February 1971 when he was serving as a tank instructor and a group of tanks were headed to a firing range.  During this incident, he was riding on the top of the turret of the tank when the main gun was going off.  In addition, 30 and 50 caliber machine guns were being discharged during this process and he was not using hearing protection. 

In his January 2011 substantive appeal, the Veteran stated that he was required to fire the tanks daily for training during his time as a tank instructor in Germany and he was not provided hearing protection.  

The Board notes that the Veteran has a current diagnosis of bilateral hearing loss.  See March 2010 VA audiology examination report.  As such, the first element of service connection is met. 

In regard to the second element of service connection, in-service injury or incurrence, the Veteran has provided competent reports of in-service acoustic trauma.  The situations the Veteran described above are consistent with the circumstances of his service and the Board has no reason to doubt his credibility.  As such, in-service acoustic trauma is conceded and the second element of service connection is also met. 

The third element to establish service connection, nexus, has not been met.  The Veteran's report of medical examination at induction in May 1969 reflects the following hearing acuity (not reported = NR):


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
20

His March 1971 report of medical examination at separation reflects the following hearing acuity: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
NR
10
LEFT
0
0
0
NR
10

The only additional audiogram in the Veteran's service treatment records (STRs) is undated.  It reflects that the Veteran's hearing was within normal limits, except in the left ear at 4000 Hz, which is consistent with his hearing acuity in the left ear at entry. 

The Veteran contended in his January 2011 substantive appeal that he did not receive an examination at separation.  The contemporaneous evidence of record does not support this assertion.  There is a March 1971 report of medical examination which indicates its purpose as separation.  A May 1971 statement in the STRs reflects that the Veteran indicated that he had a separation medical examination more than three working days prior to departure from the place of separation but there had been no change in his medical condition. 

The Veteran was afforded a VA audiology examination in March 2010.  The Veteran described his in-service acoustic trauma while serving as a tank instructor in Germany.  After service, he returned home to work on his family farm.  He was still working on the family farm at the time of the examination and reported that he used hearing protection when appropriate.  He denied hunting and a family history of hearing loss.  His hearing acuity was as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
35
45
55
60
92
LEFT
30
20
35
60
55
92

The examiner diagnosed mild to moderately severe sensorineural hearing loss bilaterally.  Although a medical nexus opinion was requested, the examiner stated that he was not able to provide one without resort to speculation because the claims file was not available for review.  Three months later, in a June 2010 addendum, the examiner stated that the Veteran's STRs revealed no significant shift in audiometric thresholds from induction to separation.  As such, the examiner opined that the Veteran's hearing loss was not due to military noise exposure.

Thereafter, the RO sought additional rationale from the examiner.  The examiner provided another addendum opinion in February 2011, which is as follows: 

The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  See Institute of Medicine.  

Current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  See Institute of Medicine.  

The basic conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  See Institute of Medicine. 

With normal hearing upon discharge, there is no evidence of hearing damage due to military exposure.  Any worsening of hearing from the time of discharge to current is due to noise exposure between the time of discharge to current.  Hearing loss found in C&P audiometric testing is NOT due to or aggravated by military noise exposure.

The Board remanded the appeal for further development in June 2014.  The Board asked that the RO obtain a supplemental opinion regarding the Veteran's claim for bilateral hearing loss after obtaining updated treatment records.  

The RO obtained such records and then requested the supplemental opinion.  The provider reviewed the Veteran's full claims file as required by the Board remand and stated that there was no new information regarding this claim and no new information to contradict the previous examiner's opinion. 

The VA examiner's opinion is competent and probative.  The examiner is competent to provide an opinion on the etiology of the Veteran's hearing loss because he has specialized training and expertise.  The original examination report along with the addenda, also reflect examination and interview of the Veteran and review of all the evidence of record.  Moreover, the examiner's opinion is supported by very thorough rationale and citation to medical treatise literature which supports the conclusion.  The examiner's opinion is probative as it shows the Veteran's hearing loss is not due to service. 

The only evidence of record connecting hearing loss to service is the Veteran's statements.  Sensorineural hearing loss may be deemed a disease of the nervous system, and as such, service connection could be established with evidence of a continuity of symptomatology.  38 C.F.R. § 3.303(b); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (interpreting laws and regulations providing for presumptive service connection for chronic diseases listed in 38 U.S.C.A. § 1101(3) (West 2014).  The Veteran has not reported any specific continuity of symptomatology extending back to service.  In response to a question on his VA claim form, he indicated that hearing loss began in December 1969, but did not describe any symptomatology.  While the Veteran is competent to report in-service acoustic trauma, and a continuity of symptomatology; he is not competent to opine that hearing loss shown many years after service, is related to in-service noise exposure; as opposed to such exposures in the decades after service. 

The presumptive service connections could not serve as a basis for the grant of service connection, because hearing loss was not shown to a compensable degree until many years after service.  38 U.S.C.A. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2015).

As a result of the foregoing, the Board finds that the preponderance of the evidence shows the Veteran's hearing loss is not related to service.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
Mark D. Hindin
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


